examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                     Status
1.       This instant application is the continuation of the application 14/961,239 containing similar claims to US 10,104,405.  The non-statutory double patenting rejection is withdrawn due to the approval of the terminal disclaimer on 10/18/2019.
         Furthermore a provisional Non statutory double patenting rejection is withdrawn against a co-pending application 16/160,918, due to the approval of the terminal disclaimer on 10/18/2019. 

                                           
Response to Argument
2.    Continued Examination Under 37 CFR 1.114:
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/01/2020 has been entered.   
                 Applicant's arguments filed 10/01/2020 have been fully considered which pertain to the amended claim language, regarding the objected to, but allowable claims 8, 16, and 24; the applicant has removed some limitations, but these limitations do not affect the allowance, and the allowance of these claims which was conditional upon them being written in independent form including the claims upon which they depend from, is maintained.
                 The independent claims 1, 9, and 17 are amended, for which the applicant argues the amendment language is similar to the allowed subject matter in claims 8, 16, 24. The examiner respectfully disagrees, because the amendment language is very similar to the previous scope; and rejected with Faerber [0032, 44] as mapped in the office action below.



Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	 Claim 1 – 7, 17 – 23  rejected under 35 U.S.C. 103 as being un-patentable over Faerber et al., hereinafter Faerber (US 20100104017 A1) in view of Halavy et al., hereinafter Halavy (US 20120236111 A1).

                      Regarding claim 1, Faerber discloses “for dynamically allocating CPU cycles for use in processing a video stream”,
                 {[0035] as cited “The complexity C of the encoding of one of the programs p is measured, for example, by the number of needed CPU cycles which are needed in the presence of a predetermined CPU instruction set in order to execute the encoding”, and as cited [0035] “i.e. allocated dynamically depending on the CD performance of the individual program coding”},

                      which when executed by one or more processors, causes: upon the occurrence of each periodic interval {met by the time period of one segment in [0035]} in a series of periodic intervals,

                        performing: (a) determining video complexity information for two or more digital video streams, 
              { [0035] “The complexity C of the encoding of one of the programs p is measured, for example, by the number of needed CPU cycles which are needed in the presence of a predetermined CPU instruction set in order to execute the encoding. Different complexities C for encoding a program result, for example, from the use of different encoding parameters”,
               “two or more digital video stream” illustrated in Fig 2 multiple streams to multiple encoders detailed in [0037], and furthermore [0049] “so that they may be encoded in real time and/or the encoded data streams may be output in real time”},
 
multiple encoders Fig 2 [0037]}; and 

                  (b) determining whether an amount of CPU cycles allocated for processing a particular digital video stream of the two or more digital video streams should be adjusted based on (i) the determined video complexity information”, as cited in [0044] "Further collectors (not shown) may indicate the number of instruction cycles needed for a certain time segment which indicate the needed encoding complexity.  Again, further collectors (not shown) may indicate the bit amount of the part of the encoded information signal corresponding to this time segment resulting for a predetermined time segment, which indicate the needed encoding rate or amount.  As will be described in more detail with reference to the following embodiments, it is possible to have the encoding means 11.sub.1-11.sub.p, each intermittently with regard to the encoding complexity, try out more complex and less complex encoding parameter settings to evaluate the encoding complexity change and encoding distortion change resulting from this trying out as part of the signal-dependent information 14, wherein the evaluation is finally executed by the distribution means 16”. And by [0045] particularly note the last 10 lines “Thus, for example, such a data collector--which is shown exemplarily for the P.sup.th information signal in FIG. 2 in dashed lines--might examine a program to be encoded in order to determine whether it is a video sequence which is complex to be encoded with many portions of movement, as, for example, in a football transmission, or a video scene with a static content, such as, e.g., a scene with a news reader in a news program.  In contrast to probing out encoding parameter settings other than the current encoding to execute the computing power distribution {that is, allocation of CPU cycles noted in [0035]} by the distribution means 16 not based on the signal-dependent information 14 obtained in the past, but based on the current, signal-dependent information}.


             and (ii) an assessed impact of changing the amount of CPU cycles allocated to process at least one digital video stream of the two or more digital video streams.
     {met by [0032] and as explained in detail above by [0044 – 45]}


             Faerber does not explicitly disclose "two or more digital video streams actively being processed by a single video encoder", but 
                  Halavy in similar field of endeavor teaches "two or more digital video streams actively being processed by a single video encoder". First [0072-73] discloses that encoder of the normal stream and the encoder of temporary stream (second stream) used in lossless compression and [0074] discloses "In other embodiments, a single encoder can be configured to create both streams", which reads on, "two or more digital video streams actively being processed by a single video encoder".
                It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Faerber as taught in Halavy to provide "two or more digital video streams actively being processed by a single video encoder", for the 

               Regarding claim 2, the combination disclosed claim 1 limitations, and Faerber further discloses “The non-transitory computer-readable storage medium of Claim 1, wherein each periodic interval in the series of periodic intervals corresponds to a frame of digital video [0018, 44] in the particular video stream”.

               Regarding claim 3, the combination disclosed claim 1 limitations, and Faerber further discloses “The non-transitory computer-readable storage medium of Claim 1, wherein each periodic interval in the series of periodic intervals corresponds to a period of time [0044] or a certain number of CPU clock cycles [0035]”.

               Regarding claim 4, the combination disclosed claim 1 limitations, and Faerber further discloses “The non-transitory computer-readable storage medium of Claim 1, wherein the determined video complexity [0045] information describes the complexity of digital video carried by the two or more digital video streams {[0049] video streams} across a bounded number of consecutive digital frames, wherein {[0049] line 15 as cited “as it is possible in this case to buffer several non-encoded frames even before encoding” meets the limitation  “said bounded number of consecutive digital frames includes digital frames not yet processed by said single video encoder”.

Regarding claim 5, the combination disclosed claim 1 limitations, and Faerber further discloses “The non-transitory computer-readable storage medium of Claim 1, wherein the execution of the one or more sequences of instructions further causes: dynamically adjusting the amount of CPU cycles allocated for processing the particular digital video stream”,
                 Faerber already noted in claim 1 using [0035] “dynamically allocating and adjusting”, [0045] “determining the amount of CPU cycles based on complexity”, and “to process the particular digital video stream based on, at least in part, the determined video complexity information”, and 
                  Faerber Further discloses {optimal encoding on line 3 of [0058] and [0078] “optimize the total quality” on line 3} and meets the limitation of “by maximizing a measure of optimal video quality calculated for the two or more digital video streams”, 

               Regarding claim 6, the combination disclosed claim 5 limitations, and Faerber further discloses “The non-transitory computer-readable storage medium of Claim 5, wherein maximizing the measure of optimal video quality for the two or more digital video streams comprises: {was noted in claim 5 above by Faerber [0058, 78]},
            identifying one or more features {that is, less complex features in the image} in at least one of the two or more digital video streams in which support for will be reduced or ceased during said periodic interval”, [0019] meets the limitation using signal dependent information, that is, when the complexity of the image becomes lower, the support allocated encoding for that feature will be reduced as cited [0019] “and that a lower computing power is allocated (support is reduced) to those encoding means for which this reduced allocation results in a comparatively lower distortion increase and/or quality decrease. Also [0045] discloses the complexity of scene and allocation of encoding and power resources according to the need of the complexity of the scene.

               Regarding claim 7, the combination disclosed claim 5 limitations, and Faerber further discloses “The non-transitory computer-readable storage medium of Claim 5, wherein the measure of optimal video quality for the two or more digital video streams is determined by assessing the video quality of at least one of the two or more digital video streams” {was noted in claim 5 above by Faerber [0058, 78]}, and
                       “at a greater importance than another digital video stream in the two or more digital video streams”, is met by [0045].

                   Regarding claims 17 – 23, these claims implement the apparatus for which the method that details its process was noted in claims 1 – 7 and is rejected under the same rationale.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 9, 10, 12 – 15, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faerber (US 20100104017 A1).     
 
(Claim 9 uses multiple encoders, instead of a single encoder in claim 1, thus, the second reference of the claim 1 is not needed),
                
Regarding claim 9, Faerber discloses “for dynamically allocating CPU cycles for use in processing a video stream”,
                 {[0035] as cited “The complexity C of the encoding of one of the programs p is measured, for example, by the number of needed CPU cycles which are needed in the presence of a predetermined CPU instruction set in order to execute the encoding”, and as cited [0035] “i.e. allocated dynamically depending on the CD performance of the individual program coding”},

                      which when executed by one or more processors, causes: upon the occurrence of each periodic interval {met by the time period of one segment in [0035]} in a series of periodic intervals,

                        performing: (a) determining video complexity information for two or more digital video streams, 
              { [0035] “The complexity C of the encoding of one of the programs p is measured, for example, by the number of needed CPU cycles which are needed in the presence of a predetermined CPU instruction set in order to execute the encoding. 
               “two or more digital video stream” illustrated in Fig 2 multiple streams to multiple encoders detailed in [0037], and furthermore [0049] “so that they may be encoded in real time and/or the encoded data streams may be output in real time”},
 
             actively being processed by two or more video encoders {multiple encoders Fig 2 [0037]}; and 

                 (b) determining whether an amount of CPU cycles allocated for processing a particular digital video stream of the two or more digital video streams should be adjusted based on (i) the determined video complexity information”, as cited in [0044] "Further collectors (not shown) may indicate the number of instruction cycles needed for a certain time segment which indicate the needed encoding complexity.  Again, further collectors (not shown) may indicate the bit amount of the part of the encoded information signal corresponding to this time segment resulting for a predetermined time segment, which indicate the needed encoding rate or amount.  As will be described in more detail with reference to the following embodiments, it is possible to have the encoding means 11.sub.1-11.sub.p, each intermittently with regard to the encoding complexity, try out more complex and less complex encoding parameter settings to evaluate the encoding complexity change and encoding distortion change resulting from this trying out as part of the signal-dependent information 14, wherein the evaluation is finally executed by the distribution means 16”.  [0045] particularly note the last 10 lines “Thus, for example, such a data collector--which is shown exemplarily for the P.sup.th information signal in FIG. 2 in dashed lines--might examine a program to be encoded in order to determine whether it is a video sequence which is complex to be encoded with many portions of movement, as, for example, in a football transmission, or a video scene with a static content, such as, e.g., a scene with a news reader in a news program.  In contrast to probing out encoding parameter settings other than the current encoding parameter settings, it is possible in this alternative to execute the computing power distribution {that is, allocation of CPU cycles noted in [0035]} by the distribution means 16 not based on the signal-dependent information 14 obtained in the past, but based on the current, signal-dependent information}.

             and (ii) an assessed impact of changing the amount of CPU cycles allocated to process at least one digital video stream of the two or more digital video streams.
     {met by [0032] and as explained in detail above by [0044 – 45]}



                Regarding claim 10, it recites same limitations of claim 2 and 3 (using multiple encoders in base claim 9 instead of a single encoder), and it is rejected under the same rationale.

  Regarding claim 12, it recites same limitations of claim 4 (using multiple encoders in base claim 9 instead of a single encoder), and it is rejected under the same rationale.

              Regarding claim 13, it recites same limitations of claim 5 (using multiple encoders in base claim 9 instead of a single encoder), and it is rejected under the same rationale. 

              Regarding claim 14, it recites same limitations of claim 6 (using multiple encoders in base claim 9 instead of a single encoder), and it is rejected under the same rationale.

              Regarding claim 15, it recites same limitations of claim 7 (using multiple encoders in base claim 9 instead of a single encoder), and it is rejected under the same rationale.

5.	 Claim 11 rejected under 35 U.S.C. 103 as being un-patentable over Faerber et al., hereinafter Faerber (US 20100104017 A1)

               Regarding claim 11, “The method of Claim 9, wherein at least two of the two or more video encoders are not executing on the same physical machine”, interpreted in light of specification [0033] it refers to video encoders implemented in a distributed 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Faerber to further provide “not executing on the same physical machine” interpreted to mean “executing in cloud computing”, because KSR rules provide the rational for this substitution.


Allowable Subject Matter (only over prior art)
6.          Claims 8, 16, 24 (claim 8 for non-transitory program product for single encode, claim 16 non-transitory program product for two encoders, claim 24 for device), are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                  Reason for Allowance
           The invention is novel because it distinguishes itself from the prior art and the NPL publications searched.  It sets forth specific claim limitations clearly defined which are neither taught nor suggested by the prior art as a whole, either alone or in combination; the limitations not found are as following:
             “wherein the assessed impact of changing the amount of CPU cycles: assessing a first impact of decreasing the amount of CPU cycles allocated to process at least one digital video stream of the two or more digital video streams; assessing a second impact of increasing the amount of CPU cycles allocated to process the particular digital video stream proportional to a total amount of CPU cycles reduced from said at least one digital video stream”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422